DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Amendments submitted on 01/18/2022 have been considered and entered.  Claims 1-3, 5 and 9-11 have been amended.  Therefore, claims 1-13 are now pending in the present application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mura (JP 2015-148318 A). 

    PNG
    media_image1.png
    512
    801
    media_image1.png
    Greyscale

Regarding claim 1, Mura discloses a pad liner (fig. 11) for a brake apparatus, comprising: 
a body part (10a) brought into contact with a torque member (3 in fig. 1); 
a pair of insertion parts connected to the body part such that a part of the torque member is inserted into the insertion parts (note the figure shown above); 
a pair of guide parts (note the figure shown above) connected to the pair of insertion parts, respectively, and configured to guide a brake pad; 
a pair of support parts (note the figure shown above) connected to the pair of guide parts, respectively, and configured to support the brake pad; and 
a pair of return parts (note the figure shown above) connected to the pair of insertion parts, respectively, located on facing sides of the insertion parts, and configured to provide a return force to a same point of the brake pad when the brake pad is moved (note [0026]-[0031]).

    PNG
    media_image2.png
    512
    800
    media_image2.png
    Greyscale

Re-claim 2, Mura discloses each of the return parts (note the figure shown above) comprises: a first return part extended from each of facing sides of the insertion parts so as to be tilted toward the corresponding support part; a return connection part connected to the first return part; and a second return part connected to the return connection part, and extended in the opposite direction of the first return part, wherein clearance between the first and second return parts increases as the location of the clearance is away from the return connection part (note [0026]-[0031]).
Re-claim 3, Mura discloses when an external force is applied to the brake pad, the second return part is elastically deformed while moved toward the first return part, wherein when the external force is removed from the brake pad, the second return part provides a return force to the brake pad while pressurizing the same point of the brake pad (note [0026]-[0031]).
Re-claim 4, Mura discloses the first and second return parts form a V-shape (note V-shape formed by the return parts 11a and 11d).
Re-claim 5, Mura discloses the second return part is moved at the same height, when moved to the first return part and when moved away from the first return part (note return part 11d moves in horizontal direction and thus maintain the same height as shown in fig. 11).
Re-claim 7, Mura discloses the return part further comprises a contact protrusion (11e) formed on the second return part and brought into contact with the brake pad.

    PNG
    media_image3.png
    585
    855
    media_image3.png
    Greyscale

Re-claim 8, Mura discloses the body part (note 10a and the figure shown above) comprises: a body plate brought into contact with the torque member (also note fig. 5); and a pair of body extension parts extended from the body plate so as to be spaced part from each other, and connected to the insertion parts, respectively.
Re-claim 9, Mura discloses the body part further comprises a contact part (note the figure shown above) connected to the body plate between the pair of body extension parts, extended to the opposite side of the insertion part, and closely contacted with the torque member.
Re-claim 10, Mura discloses each of the pair of insertion parts (note the figure shown above) comprises: a first insertion plate extended from an end of the body extension part so as 
Re-claim 11, Mura discloses each of the pair of insertion parts (note the figure shown above) further comprises a first insertion guide part connected to the third insertion plate on the opposite side of the return part, and extended from the third insertion plate so as to be tilted to the body part toward an end thereof.
Re-claim 12, Mura discloses each of the pair of guide parts (note the figure shown above) comprises: a guide plate extended from the third insertion plate and connected to the support part; and a guide pressing part extended from one side of the guide plate to the opposite side of the first insertion plate, and closely contacted with the torque member (note fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mura (JP 2015-148318 A) in view of Lethorn (US 2012/0205205 A1). 
Regarding claim 6, Mura all claimed limitations as set forth above including a return connection part but fails to further comprises a stiffness reinforcement part extended from the return connection part toward the second return part.  However, Lethorn discloses a similar pad liner (figs. 1-4B) comprising a return part (fig. 3) comprising a first return part (40), a return connection part (44), a second return part (48) and a reinforcement part (50) extended from the return connection part toward the second return part.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pad liner of Mura to provide a reinforcement part extended from the return connection part toward the second return part as taught by Lethorn will further allow the pad to be positively positioned.   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mura (JP 2015-148318 A) in view of Asahi et al. (US 9,777,783 B2).
Regarding claim 13, Mura discloses all claimed limitations as set forth above including a pair of guide parts comprises a first insertion guide part but fails to further comprise a second insertion guide part extended from the opposite side of each of the facing sides of the guide plates so as to be tilted at a predetermined angle.  However, Asahi et al. discloses a similar pad liner (note fig. 3) comprising a pair of guide parts, each comprising a guide plate (10h), a guide pressing part (10k), a first insertion guide part (10j adjacent to an insertion part 10g) and a second insertion guide part (10j adjacent to the guide plate) tilted at a predetermined angle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pad liner of Mura to provide a second insertion guide part as taught by Asahi et al. will further allow the pad liner to be positively positioned with the torque member and providing a farm connection of the parts.   

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that Mura fails to disclose or suggest a return part located on the facing side of the insertion part as recited in the claim.  The examiner disagrees.  As set forth above, Mura discloses a pair of return parts (note the figure shown above) connected to the pair of insertion parts, respectively, located on facing sides of the insertion parts, and configured to provide a return force to a same point of the brake pad when the brake pad is moved (note [0026]-[0031]).  The applicant stated in the remarks that the pad return portion 10b can be favorably formed by being provided via the projecting piece 10k which protrudes outwards in the radial direction of the disc from the tip end of the outer side piece 10d .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657